IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 99-40918



PAUL WAYNE NEILL; JULIE NEILL,
                                            Plaintiffs-Appellees,

                                versus

WAL-MART STORES, INC.,
                                            Defendant-Appellant.




          Appeal from the United States District Court
                For the Eastern District of Texas
                          (9:97-CV-344)

                          September 15, 2000

Before GARWOOD, HIGGINBOTHAM, and STEWART, Circuit Judges.*

HIGGINBOTHAM, Circuit Judge:

     With the benefit of able oral argument, we are persuaded that

there was sufficient evidence to support the jury’s verdict.        The

parties presented competing positions to the jury, and the jury has

spoken.

     AFFIRMED.




     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.